Holmes, J.,
dissenting. The majority of this court misperceives the effect of R.C. 1.48 on the legislative enactment in question. In footnote 4, the majority opinion states that “whether R.C. 2125.02, as amended, was made expressly retroactive by the General Assembly is of no consequence to the resolution of the case at bar.” It is with this language and underlying rationale that I most strongly disagree.
It has long been my position that the first step of analysis is to determine *39the effect of R.C. 1.48 on the statute in question. If there is no specific expression by the General Assembly that the statute is to be retrospective in its application, R.C. 1.48 provides that it is to be prospective in nature. Accordingly, the statute will be applied to causes of action arising subsequent to the effective date of the legislation.
Conversely, if the clear language of the statute provides for a retrospective application, then the court must determine if the enactment affects substantive rights or remedial matters as set forth in Kilbreath v. Rudy (1968), 16 Ohio St. 2d 70 [45 O.O.2d 370], However, this step need not be taken in reference to R.C. 2125.02, as amended.
The required retrospective language is nonexistent in this statute even if it is read in pari materia with R.C. 2125.01, as amended. The statutory language is not precisely retrospective and is, therefore, insufficient to override the presumption of prospectivity which is applied to enactments of the General Assembly. '
Finally, I feel compelled to address the issue of whether R.C. 2125.02, as amended, is merely remedial as held by the majority. Justice Herbert, in State, ex rel. Holdridge, v. Indus. Comm. (1967), 11 Ohio St. 2d 175, 178 [40 O.O.2d 162], set forth the distinction between substantive and remedial law as follows:
“* * * [substantive law is that which creates duties, rights, and obligations, while procedural or remedial law prescribes methods of enforcement of rights or obtaining redress.”
After recognizing that the amendment to R.C. 2125.02 allows a decedent’s beneficiaries to recover damages for the loss of services and the loss of society of the decedent as well as mental anguish suffered by the beneficiaries, the majority of this court states that, “[c]learly, R.C. 2125.02, as amended, neither imposes any new ‘duties, rights, and obligations’ nor removes any existing liability.”
This rationale is troublesome. A statutory amendment which creates additional causes of action and increases the amount of damages recoverable by a plaintiff surely creates new “rights” for the plaintiff and places new “obligations” on the defendant.
I would affirm the judgment of the court of appeals.
Locher, J., concurs in the foregoing dissenting opinion.